DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claim(s) 19-20 in the reply filed on 11/22/2022 is acknowledged.  The traversal is on the ground(s) that in searching the prior art, the office will “inevitably” discover prior art relevant to examination of Claim 19. This is not found persuasive because the inevitability of finding prior art does not address the concern of the serious search burden it would cause to be able to search for both the fixture and the method.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4 and 6 are rejected under 35 U.S.C. 112(b) as being indefinite. 
The term “substantially” in claim(s) 4 & 6 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
As Per Claim 4, the examiner is interpreting “…the second engagement surface on the first block substantially match the hole through the second block…” as being able to similar in size/shape. 
As Per Claim 6, the examiner is interpreting the grooves being “substantially equal” to a width dimension of the holes as being similar in size/shape.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cline (US 2002/0168237).
As Per Claim 1, Cline discloses a fixture that holds a specimen for machining of the specimen [abstract], the fixture comprising:
 a first block [Fig. 4, #112] having a hole [Fig. 4, #A below; the examiner is interpreting the hole is the opening formed between the walls of the groove (130), as further evidenced  “…a hollowed-out place…” (https://www.merriam-webster.com/dictionary/hole; accessed 12/12/2022] through the first block  [Fig. 4, #112]  for a profile cut of the specimen [Fig. 4, #44] and a first groove [Fig. 4, #130] on the first block  [Fig. 4, #112] for a face cut of the specimen [Fig. 4, #44], the hole [Fig. 4, #A; the examiner is interpreting the hole is the opening formed between the walls of the groove (130), as further evidenced  “…a hollowed-out place…” (https://www.merriam-webster.com/dictionary/hole; accessed 12/12/2022] positioned between and separating a first engagement surface  [refer to annotated Fig 4, #II below] on the first block [Fig. 4, #112]  and a second engagement surface  [refer to annotated Fig 4, #III below] on the first block [Fig. 4, #112]; 
a second block [Fig. 4, #212] having a hole  [Fig. 4, #B below; the examiner is interpreting the hole is the opening formed between the walls of the groove (130), as further evidenced  “…a hollowed-out place…” (https://www.merriam-webster.com/dictionary/hole; accessed 12/12/2022)] through the second block [Fig. 4, #212] for a profile cut of the specimen [Fig. 4, #44] and a second groove [Fig. 4, #230] on the second block [Fig. 4, #212] for a face cut of the specimen [Fig. 4, #44], the hole [Fig. 4,#230] positioned between and separating a first engagement surface [Fig. 4, #222] on the second block  [Fig. 4, #212]  and a second engagement surface [Fig. 4, #218] on the second block [Fig. 4, #212];
 the first block [Fig. 4, #112] and the second block [Fig. 4, #212] being attachable together [Fig. 3, #112 & #212] to clamp a specimen [Fig. 3, #40]  between the first engagement surface [Fig. 3, #II below] on the first block [Fig. 3, #112] and the first engagement surface  [Fig. 4, #222] on the second block [Fig. 4, #212] and between the second engagement surface [Fig. 3, #II below] on the first block [Fig. 4, #112] and the second engagement surface [Fig. 4, #218] on the second block [Fig. 3, #212; as clearly shown in the figure, although the first and second engagement surface are not annotated in the manner that they are in Figure 4, it is clear that the specimen (44) is in between the surfaces of the first block (112) and the second block (212), and thus, between the first and second engagement surfaces of both blocks.] such that the specimen [Fig. 3, #40] is accessible for machining through the hole [Fig. 4, #A below] through the first block [Fig. 4, #112] and through the hole [Fig. 4, #B below] through the second block. [Fig. 4, #212; Par. 26; “…the longitudinal axes of bores 56 and 62 (as well as drill bit guides 54 and 60) are generally aligned, i.e., bores 56 and 62 extend generally along the same longitudinal axis. This facilitates the ability to drill holes completely across the corner 40 (or 48) of nut 44 starting from either drill bit guide 54 or drill bit guide 60….”] 

    PNG
    media_image1.png
    516
    734
    media_image1.png
    Greyscale


Annotated Figure 4 of the prior art showing the Hole (A & B) and the engagement surfaces (I & II) of the first block

    PNG
    media_image2.png
    1426
    1255
    media_image2.png
    Greyscale

Annotated Figure 3 of the prior art showing the arrangement of the engagement surfaces of the first and second blocks in relation to each other


As Per Claim 4, Cline discloses the hole [refer to annotated Fig. 4, #A below] through the first block [Fig. 4, #112, the first engagement surface [Fig. 4, #I below] on the first block [Fig. 4, #112] and the second engagement surface [Fig. 4, #II below] on the first block [Fig. 4, #112] substantially match the hole [Fig. 4, #B below] through the second block [Fig. 4, #212], the first engagement surface  [Fig. 4, #222] on the second block [Fig. 4, #212] and the second engagement surface [Fig. 4, #218] on the second block [Fig. 4, #212].

    PNG
    media_image1.png
    516
    734
    media_image1.png
    Greyscale

As Per Claim 5, Cline discloses the first engagement surface [refer to annotated Fig. 4, #I below] on the first block [Fig. 4, #112] and the second engagement surface [refer to annotated Fig. 4, #II below] on the first block [Fig. 4, #112] are coplanar [refer to annotated Fig. 4, #I & #II below]; and,
 the first engagement surface [Fig. 4, #222] on the second block [Fig. 4, #212] and the second engagement surface  [Fig. 4, #218] on the second block [Fig. #212] are coplanar. [Fig. 4, #222 & #218]

    PNG
    media_image1.png
    516
    734
    media_image1.png
    Greyscale

As Per Claim 6, as best understood by the Examiner, Cline discloses the first groove [Fig. 4, #130] extending across the hole [Fig. 4, #A below] through the first block [Fig. 4, #A], the first groove [Fig. 4, #130] having a length dimension [Fig. 4, #I below] that is substantially equal to a width dimension of the hole  [Fig. 4, #III below] through the first block [Fig. 4, #112];
 the second groove [Fig. 4, #230] extending across the hole [Fig. 4, #B] through the second block [Fig. 4, #212], the second groove [Fig. 4, #230] having a length dimension [Fig. 4, #II below] that is substantially equal to a width dimension [Fig. 4, #IV] of the hole [Fig. 4, #B below] through the second block [Fig. 4, #212]; and,
 wherein the specimen [Fig. 4, #44] is accessible for machining through the first groove [Fig. 4, #130] on the first block [Fig. 4, #112] and through the second groove [Fig. 4, #230] on the second block [Fig. 4, #212].

    PNG
    media_image3.png
    1075
    1403
    media_image3.png
    Greyscale

As Per Claim 7, Cline discloses the hole [Fig. 4, #A below] through the first block [Fig. 4, #112] having a first width dimension [refer to annotated Fig. 4, #III below]; 
the hole [Fig. 4, #B] through the second block [Fig. 4, #212] having a second width dimension [refer to annotated Fig. 4, #IV below]; and
the first width dimension [Fig. 4, #III below] and the second width dimension [Fig. 4, #IV Below] being larger than a width dimension [Fig. 4, #C below] of the specimen [Fig. 4, #44; as further evidenced in Figure 3 of the prior art, it can be clearly shown that the width of the holes of the first and second holes of the first and second blocks are larger than that of the width of the specimen in order to create the secure clamp]

    PNG
    media_image4.png
    1075
    1403
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    1393
    1042
    media_image5.png
    Greyscale

Figure 3 of the Prior art showing the width of the first and second hole of the first and second block being larger than that of the specimen in order to create a secure clamp

    PNG
    media_image6.png
    1
    4
    media_image6.png
    Greyscale
 
    PNG
    media_image6.png
    1
    4
    media_image6.png
    Greyscale

As Per Claim 8, Cline discloses the first block [Fig. 3, #112] and the second block [Fig. 4, #212]  being attachable together by a plurality of fasteners [Par. 29; “....As shown in FIG. 2, section 14 (as well as section 16) has a pair of bores 84 and 86, one on each side of bore 78. Bores 84 and 86 receive dowels or similar guide members (not shown) so that sections 14 and 16 can be joined together at common edge 88 in the same locked configuration each time…”; the examiner is interpreting the “guide members” as being a plurality of fasteners]
As Per Claim 9, Cline discloses a dowel pin [Fig. 4, #190 & #290] projecting from one of the first block [Fig. 4, #112] and the second block Fig. 4, #212]; and,
 a dowel pin hole [Fig. 4, #192 & #292] extending into one of the first block and the second block [Fig. 4, #112 & #212], the dowel pin [Fig. 4, #190 & #290] being receivable in the dowel pin hole [Fig. 4, #192 & #292] and aligning the first block and the second block [Fig. 3, #112 & #212].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-4, 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cline (US 20020168237) in view of Curtis (US 5988955)
As Per Claim 2, Cline discloses all limitations of the invention except a shaft extending from the first block, the shaft being configured for attachment to a device that is operable to machine the specimen.
Curtis, much like Cline, pertains to a cutting tool with a disk fixture. [abstract] 
Curtis discloses a shaft [Fig. 1, #90] extending from the first block [Fig. 1, #20], the shaft [Fig. 1, #90] being configured for attachment to a device that is operable to a machine the specimen [Fig. 1, #12; abstract; “…may have either a handle for a person to manually rotate the cutting tool or a shaft end for attachment to an automatic rotation device..”] 
	Curtis discloses the benefits of the shaft in that it enables an automatic rotating of the fixture [Col. 1, Lines 55-60] that leads to a machining process to be completed faster. 
Curtis discloses the benefits of the shaft in that it enables an automatic rotating of the fixture [Col. 1, Lines 55-60] that leads to a machining process to be completed faster. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the first and second block as taught by Curtis in view of the shaft connecting to a first block as taught by Curtis to further include a shaft extending from the first block, the shaft being configured for attachment to a device that is operable to machine the specimen to enable an automatic rotating of the fixture [Col. 1, Lines 55-60] that leads to a machining process to be completed faster.
As Per Claim 3, Cline discloses all limitations of the invention except the device being an electrical discharge machine 
Curtis, much like Cline, pertains to a cutting tool with a disk fixture. [abstract] 
Curtis discloses the device being an electrical discharge machine [; abstract; “…may have either a handle for a person to manually rotate the cutting tool or a shaft end for attachment to an automatic rotation device..” the prior art states that the attachment of the shaft end can be applied to an automatic rotation device, which can include an electrical discharge machine. Further, the examiner would like to note that “the device” is recited in the functional language of Claim 2, and thus it is clear that the shaft is able to be attached to an electrical discharge machine.] 
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the fixture as taught by Cline in view of the fixture with the shaft attachment as taught by Curtis to further include the device being an electrical discharge machine to expediate a machining of a specimen process.
As Per Claim 12, Cline discloses a fixture that holds a specimen [Fig. 3, #44] when machining the specimen [Fig. 3, #44; abstract], the fixture comprising: 
a first block [Fig. 4, #112]; 
a hole [Fig. 4, #A; the examiner is interpreted the hole created in the material via the recess as being a hole, “…a hollow space in something solid or in the surface of something…” (https://www.oxfordlearnersdictionaries.com/us/definition/english/hole_1; accessed 12/14/2022) through the first block [Fig. 4, #112], the hole [Fig. 4, #A below] being positioned between and separating a first engagement surface [Fig. 4, #I below] on the first block [Fig. 4, #112] and a second engagement surface [Fig. 4, #II below] on the first block [Fig. 4, #112];
 a second block [Fig. 4, #212]; 
a hole [Fig. 4, #B below; the examiner is interpreted the hole created in the material via the recess as being a hole, “…a hollow space in something solid or in the surface of something…” (https://www.oxfordlearnersdictionaries.com/us/definition/english/hole_1; accessed 12/14/2022] through the second block [Fig. 4, #212], the hole [Fig. 4, #B below] positioned between and separating a first engagement surface [Fig. 4, #222] on the second block [Fig. 4, #212] and a second engagement surface  [Fig. 4, #218] on the second block [Fig. 4, #212];
the first block [Fig. 3, #112] and the second block [Fig. 3, #212] being attachable together [Fig. 3, #112 & #212] to clamp a specimen [Fig. 3, #44] between the first engagement surface [Fig. 3, #II below] on the first block [Fig. 3, #112] and the first engagement surface  [Fig. 4, #222] on the second block [Fig. 4, #212] and between the second engagement surface [Fig. 3, #II below] on the first block [Fig. 4, #112] and the second engagement surface [Fig. 4, #218] on the second block [Fig. 3, #212; as clearly shown in the figure 3 below, although the first and second engagement surface are not annotated in the manner that they are in Figure 4, it is clear that the specimen (44) is in between the surfaces of the first block (112) and the second block (212), and thus, between the first and second engagement surfaces of both blocks.]  with the specimen [Fig. 3, #44] being accessible for machining through the hole [Fig. 4, #A below]  through the first block [Fig. 3, #112] and through the hole [Fig. 4, #B below] through the second block [Fig. 3, #212].

    PNG
    media_image7.png
    520
    727
    media_image7.png
    Greyscale

Annotated Figure 4 of the prior art showing the Holes (A & B) and the engagement surfaces (I & II) of the first block


    PNG
    media_image8.png
    806
    708
    media_image8.png
    Greyscale

Annotated Figure 3 of the prior art showing the arrangement of the engagement surfaces of the first and second blocks in relation to each other

Cline does not disclose a shaft extending from the first block; and 
 the shaft being configured for attachment to a device that is operable to machine the specimen clamped between the first engagement surface on the first block and the first engagement surface on the second block and between the second engagement surface on the first block and the second engagement surface on the second block.
Curtis, much like Cline, pertains to a cutting tool with a disk fixture. [abstract] 
Curtis discloses a shaft [Fig. 1, #90] extending from the first block [Fig. 1, #20]; and 
 the shaft [Fig. 1, #90] being configured for attachment to a device that is operable to a machine the specimen [Fig. 1, #12; abstract; “…may have either a handle for a person to manually rotate the cutting tool or a shaft end for attachment to an automatic rotation device..”] clamped between the first engagement surface [refer to annotated Fig. 1, #A] on the first block [Fig. 1, #20] and the first engagement surface [Fig. 1, #B] on the second block [Fig. 1, 22] and between the second engagement surface [refer to annotated Fig. 1, #C] on the first block [Fig. 1, #20] and the second engagement surface [refer to annotated Fig. 1, #D below] on the second block [Fig. 1, #22].

    PNG
    media_image9.png
    795
    1120
    media_image9.png
    Greyscale


	Curtis discloses the benefits of the shaft in that it enables an automatic rotating of the fixture [Col. 1, Lines 55-60] that leads to a machining process to be completed faster. 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the first and second block as taught by Curtis in view of the shaft connecting to a first block as taught by Curtis to further include a shaft extending from the first block and the shaft being configured for attachment to a device that is operable to machine the specimen clamped between the first engagement surface on the first block and the first engagement surface on the second block and between the second engagement surface on the first block and the second engagement surface on the second block.
As Per Claim 14, Cline discloses all limitations of the invention except the device being an electrical discharge machine. 
Curtis, much like Cline, pertains to a cutting tool with a disk fixture. [abstract] 
Curtis discloses the device being an electrical discharge machine [; abstract; “…may have either a handle for a person to manually rotate the cutting tool or a shaft end for attachment to an automatic rotation device..” the prior art states that the attachment of the shaft end can be applied to an automatic rotation device, which can include an electrical discharge machine. Further, the examiner would like to note that “the device” is recited in the functional language of Claim 13, and thus it is clear that the shaft is able to be attached to an electrical discharge machine.] 
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the fixture as taught by Cline in view of the fixture with the shaft attachment as taught by Curtis to further include the device being an electrical discharge machine to expediate a machining of a specimen process.
As Per Claim 15, Cline discloses the first engagement surface [refer to annotated Fig. 4, #II below] on the first block [Fig. 4, #112] and the second engagement surface [refer to annotated Fig. 4, #III below] on the first block [Fig. 4, #112] are coplanar [refer to annotated Fig. 4, #II & #III below]; and,
 the first engagement surface [Fig. 4, #222] on the second block [Fig. 4, #212] and the second engagement surface  [Fig. 4, #218] on the second block [Fig. #212] are coplanar. [Fig. 4, #222 & #218]
As Per Claim 16, Cline discloses the hole [Fig. 4, #A below] through the first block [Fig. 4, #112] having a first width dimension [refer to annotated Fig. 4, #III below]; 
the hole [Fig. 4, #B below] through the second block [Fig. 4, #212] having a second width dimension [refer to annotated Fig. 4, #IV below]; and
the first width dimension [Fig. 4, #III below] and the second width dimension [Fig. 4, #IV Below] being larger than a width dimension [Fig. 4, #C below] of the specimen [Fig. 4, #44; as further evidenced in Figure 3 of the prior art, it can be clearly shown that the width of the holes of the first and second holes of the first and second blocks are larger than that of the width of the specimen in order to create the secure clamp]

    PNG
    media_image4.png
    1075
    1403
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    1393
    1042
    media_image5.png
    Greyscale

Figure 3 of the Prior art showing the width of the first and second hole of the first and second block being larger than that of the specimen in order to create a secure clamp

As Per Claim 17, Cline discloses the first block [Fig. 3, #112] and the second block [Fig. 4, #212]  being attachable together by a plurality of fasteners [Par. 29; “....As shown in FIG. 2, section 14 (as well as section 16) has a pair of bores 84 and 86, one on each side of bore 78. Bores 84 and 86 receive dowels or similar guide members (not shown) so that sections 14 and 16 can be joined together at common edge 88 in the same locked configuration each time…”; the examiner is interpreting the “guide members” as being a plurality of fasteners]
Claim(s) 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cline (US 20020168237) in view of Kawai (JP 2980587)
As Per Claim 10, Cline discloses all limitations of the invention except hole notches that pass through the first block and are dimensioned to receive a wire of an electrical discharge machine through the hole notches that pass through the first block; and 
 hole notches that pass through the second block and are dimensioned to receive a wire of an electrical discharge machine through the hole notches that pass through the second block.
Kawai, much like Cline, pertains to a fixture. [abstract] 
Kawai discloses hole notches [Fig. 6, #3b] that pass through the a block [Fig. 7, #2] and are dimensioned to receive a wire of an machine [Page 4, Par. 9; “…The leg 15 of the wire bundle clamp 1 is inserted into the circular hole 3a, and each notch 3b each of the locking projections 16a, 1 of the wire bundle clamp 1…”] through the hole notches [Fig. 7, #3b] that pass through the block [Fig. 7, #2]
Kawai discloses the benefits of the notches in that it is able to reliably secure a specimen. [Page 2, Par. 3]
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the first and second hole in a first and second block as taught by Cline in view of the hole notches for wires as taught by Kawai to further include hole notches that pass through the first block and are dimensioned to receive a wire of an electrical discharge machine through the hole notches that pass through the first block and hole notches that pass through the second block and are dimensioned to receive a wire of an electrical discharge machine through the hole notches that pass through the second block to reliably secure a specimen. [Page 2, Par. 3]
Claim(s) 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cline (US 20020168237) in view of Kawai (JP 2980587) in further view of Li (CN 102412522) 
As Per Claim 11, Cline does not disclose groove notches that pass through the first block and are dimensioned to receive a wire of an electrical discharge machine through the groove notches that pass through the first block; and
 groove notches that pass through the second block and are dimensioned to receive a wire of an electrical discharge machine through the groove notches that pass through the second block.
Li, much like Cline, pertains to a fixture block. [abstract] 
Li discloses groove notches [Fig. 2, #3] that pass through the first block [Fig. 2, #5] and are dimensioned to receive a wire [Fig. 1, #7] of an machine through the groove notches [Fig. 2, #3] that pass through the block [Fig. 2, #5]; and 
groove notches [annotated Fig. 1, #A below] that pass through the second block [Fig. 1, #B below] and are dimensioned to receive a wire [Fig. 1, #7] of an machine through the groove notches [Fig. 1, #A below] that pass through the second block [Fig. 1 ,#B below].

    PNG
    media_image10.png
    1197
    923
    media_image10.png
    Greyscale

Li discloses the benefits of the groove notches in that they enable a specimen to be reliable fastened. [Par. 18]
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the grooves on a first and second block as taught by Cline in view of the groove notches as taught by Li to further include groove notches that pass through the first block and are dimensioned to receive a wire of an electrical discharge machine through the groove notches that pass through the first block and groove notches that pass through the second block and are dimensioned to receive a wire of an electrical discharge machine through the groove notches that pass through the second block to enable a specimen to be reliable fastened. [Par. 18]
As Per Claim 13, Cline discloses a first groove a first groove [Fig. 4, #130] extending across the first block [Fig. 4, #112] and across the hole [Fig. 4, #A below] through the first block [Fig. 4, #112]; and 
 a second groove [Fig. 4, #230] extending across the second block [Fig. 4, #212] and across the hole [Fig. 4, #B below] through the second block [Fig. 4, #212].

    PNG
    media_image4.png
    1075
    1403
    media_image4.png
    Greyscale

Cline does not disclose at least one hole notch that passes through the first block and intersects the hole through the first block, the at least one hole notch that passes through the first block being dimensioned to receive a wire of an electrical discharge machine through the at least one hole notch that passes through the first block; 
at least one hole notch that passes through the second block and intersects the hole through the second block, the at least one hole notch that passes through the second block being dimensioned to receive a wire of an electrical discharge machine through the at least one hole notch that passes through the second block; 
Kawai, much like Cline, pertains to a fixture. [abstract] 
Kawai discloses hole notches [Fig. 6, #3b] that pass through the a block [Fig. 7, #2] and intersects the hole [Fig. 7, #3C] through the first block [Fig. 7, #2] and are dimensioned to receive a wire of an machine [Page 4, Par. 9; “…The leg 15 of the wire bundle clamp 1 is inserted into the circular hole 3a, and each notch 3b each of the locking projections 16a, 1 of the wire bundle clamp 1…”] through the hole notches [Fig. 7, #3b] that pass through the block [Fig. 7, #2]
the at least one hole notch [Fig. 6, #3b]  that passes through the first block [Fig. 7, #2] being dimensioned to receive a wire of an machine  [Page 4, Par. 9; “…The leg 15 of the wire bundle clamp 1 is inserted into the circular hole 3a, and each notch 3b each of the locking projections 16a, 1 of the wire bundle clamp 1…”] through the at least one hole notch [Fig. 7, #3b] that passes through the block [Fig. 7, #2]
Kawai discloses the benefits of the notches in that it is able to reliably secure a specimen. [Page 2, Par. 3]
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the first and second hole in a first and second block as taught by Cline in view of the hole notches for wires as taught by Kawai to further one hole notch that passes through the first block and intersects the hole through the first block, the at least one hole notch that passes through the first block being dimensioned to receive a wire of an electrical discharge machine through the at least one hole notch that passes through the first block at least one hole notch that passes through the second block and intersects the hole through the second block, the at least one hole notch that passes through the second block being dimensioned to receive a wire of an electrical discharge machine through the at least one hole notch that passes through the second block to reliably secure a specimen. [Page 2, Par. 3]
Cline does not disclose at least one groove notch that passes through the first block at a side of the first groove extending across the first block, the at least one groove notch that passes through the first block being dimensioned to receive a wire of an electrical discharge machine through the at least one groove notch that passes through the first block; and 
at least one groove notch that passes through the second block at a side of the second groove extending across the second block, the at least one groove notch that passes through the second block being dimensioned to receive a wire of an electrical discharge machine through the at least one groove notch that passes through the second block.
Li, much like Cline, pertains to a fixture block. [abstract] 
Li discloses at least one groove notch [Fig. 2, #3] that passes through the first block [Fig. 2, #5]  at a side of the first groove [Fig. 1, #4] extending across the first block [Fig. 2, #5], the at least one groove notch [Fig. 2, #3] that passes through the first block [Fig. 2, #5]  being dimensioned to receive a wire [Fig. 1, #7] of an machine through the at least one groove notch [Fig. 2, #3] that passes through the first block [Fig. 1, #5]; and 
at least one groove notch [Fig. 1, #A below] that passes through the second block [refer to annotated Fig. 1, #B below] at a side of the second groove [refer to annotated Fig. 1, #C below] extending across the second block [refer to annotated Fig. 1, #B below], the at least one groove notch [refer to annotated Fig. 1, #A below] that passes through the second block [refer to annotated Fig. 1, #B below] being dimensioned to receive a wire [Fig. 1, #7] of an machine through the at least one groove notch [refer to annotated Fig. 1, #A below] that passes through the second block [refer to annotated Fig. 1, #B below].

    PNG
    media_image11.png
    1080
    923
    media_image11.png
    Greyscale

Li discloses the benefits of the groove notches in that they enable a specimen to be reliable fastened. [Par. 18]
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the grooves on a first and second block as taught by Cline in view of the groove notches as taught by Li to further include at least one groove notch that passes through the first block at a side of the first groove extending across the first block, the at least one groove notch that passes through the first block being dimensioned to receive a wire of an electrical discharge machine through the at least one groove notch that passes through the first block and at least one groove notch that passes through the second block at a side of the second groove extending across the second block, the at least one groove notch that passes through the second block being dimensioned to receive a wire of an electrical discharge machine through the at least one groove notch that passes through the second block to enable a specimen to be reliable fastened. [Par. 18]
Claim(s) 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cline (US 2002/0168237) in view of Curtis (US 5988955) in further view of Garnett (US 2010/0258215)
As Per Claim 18, Cline discloses a dowel pin [Fig. 4, #190 & #290] projecting from the first engagement surface [refer to annotated Fig. 4, #I below],
a dowel pin hole [Fig. 4, #292] in the first engagement surface [Fig. 4, #222] of the second block [Fig. 4, #212]; 
and the dowel pin [Fig. 4, #190] being receivable in the dowel pin hole [Fig. 4, #292] and aligning the first block [Fig. 3, #112] and the second block [Fig. 3, #212]. 

    PNG
    media_image12.png
    520
    727
    media_image12.png
    Greyscale

Cline does not disclose a plurality of dowel pins projecting from the first engagement surface and the second engagement surface on the first block; 
a plurality of dowel pin holes in the first engagement surface of the second block and in the second engagement surface of the second block; and 
the plurality dowel pins being receivable in the plurality dowel pin holes. 
Garnett, much line Cline, pertains to a fixture. [abstract]
Garnett discloses a plurality of dowel pins [Fig. 6, #31 & #34] projecting from an engagement surface [Fig. 6, #21 below] on the first block [Fig. 6, #22]; 
a plurality of dowel pin holes [Fig. 6, #28 & #36] in the first engagement surface [Fig. 6, #A below] of the second block [Fig. 6, #11] and in the second engagement surface [Fig. 6, #B below] of the second block [Fig. 6, #11]; and 
the plurality dowel pins [Fig. 6, #31 & #34] being receivable in the plurality dowel pin holes [Fig. 6, #28 & #26]

    PNG
    media_image13.png
    507
    1083
    media_image13.png
    Greyscale

Garnett discloses the benefits of the plurality of dowel pins and holes in that it ensures that a specimen is effectively locked. [Col. 1, Lines 40-45] 
Therefore it would have been obvious to one with ordinary skill in the art to combine the teachings of the second engagement surface of the first block and the first and second engagement surface of a second block as taught by Cline in view of the plurality of dowel pins on an engagement surface of a first block and a plurality of dowel holes on a first and second engagement surface on a second block to further include a plurality of dowel pins projecting from the first engagement surface and the second engagement surface on the first block and a plurality of dowel pin holes in the first engagement surface of the second block and in the second engagement surface of the second block and the plurality dowel pins being receivable in the plurality dowel pin holes to ensure that a specimen is effectively locked. [Col. 1, Lines 40-45]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417. The examiner can normally be reached M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9595. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ERIN E MCGRATH/Primary Examiner, Art Unit 3761